Keith, P.,
delivered the opinion of the court.
. There was pending upon the docket of the Chancery Court of the City of Richmond a suit in the name of Powell's Ex’or v. Newcomer & others, brought for the purpose of selling a parcel of real estate in the city of Richmond, the property of Elizabeth Powell, deceased.
The city of Richmond filed its petition in the case claiming a lien upon certain real estate situated on the corner of 7th *80and Broad streets, for taxes due to the city for the years 1876, 1877, 1878, 1879, 1880,1881, 1888, 1889, 1890, 1891, and 1892. The questions arising upon the petition were referred to a commissioner, who reported that there was due to the city the sum of $6,859.58, for arrears of taxes, and that that sum constituted a lien upon the real estate of Elizabeth Powell, deceased. To this report an exception was filed by other creditors of Elizabeth Powell, which involves an inquiry into the effect of section 636 of the Code. That section is as follows: .
“There shall be a lien upon all real estate for taxes assessed, and county, city and town levies assessed thereon, and interest upon such taxes and levies, at the rate of six per centum per annum, from the fifteenth day of December, in the year in which the same may have been assessed, for the period of five years, unless sooner paid. The Auditor of Public Accounts shall keep a record of all real estate, which, since the tenth day of March, eighteen hundred and seventy-five, shall have been, or hereafter shall be, returned delinquent for non-payment of taxes or county levies.”
On behalf of the general creditors of Elizabeth Powell, it is contended that the limitation prescribed applies to the lien asserted by the city of Richmond in its petition. On behalf of the city it is claimed that the section adverted to has no application to the case before us.
Many interesting considerations were addressed to the court upon the argument of the case, but we find it necessary to consider only one of them.
By an act passed January 5, 1888, amending section 4202 of the Code, it is provided that the act entitled an act to revise, arrange and consolidate into a Code the Gfeneral Statutes of the Commonwalth, which was approved May 16, 1887, should be in force upon and after the first day of May, 1888. On the 18th day of January, 1888, an amendment to section 674 of the Code was passed, which adds to that section as it appeared in the Code, as originally adopted, the words “and nothing contained in this chapter in conflict with any provi*81sion. of the charter of any city shall be construed to repeal such provision.”' Acts 1887— 88, c. 15, p. 15. It is not disputed that the charter of the city of Richmond provides for the levying and enforcement of taxes by the city, and that prior to the passage of section 636, the city had, by virtue of its charter and ordinances passed in pursuance thereof, a lien upon real estate for taxes levied by it, the enforcement of which was not subject to a limitation of five years.
Section 674, as it originally appeared in the Code, never lecamealaw, because, before the date arrived at which it was to become operative, it was amended as above stated, and the effect of that amendment was to leave the rights of the city of Richmond unaffected by section 636, or by anything contained in chapter 28 of the Code, but all the provisions of the charter of the city of Richmond remained in full force and vigor, and the rights of the city continued unimpaired as they existed before its passage.
We express no opinion as to the effect of section 636 on the lien upon real estate for taxes and levies assessed by authority of the State or county, or indeed of any city or town except the city of Richmond.
Eor the foregoing reasons we are of opinion that there is no error in the decree complained of, which is affirmed.

Affirmed.